DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claim status
The examiner acknowledged the amendment made to the claims on 11/15/2021.
Claims 1-5, 7, 12, 17, 21-22 and 29-38 are pending. Claims 1 and 34 are currently amended. Claims 2-5, 7, 12, 17, 21-22, 29-33 and 35 are previously presented. Claims 37-38 are newly presented. Claims 6, 8-11, 13-16, 18-20 and 23-28 remain cancelled. Claims 1-5, 7, 12, 17, 21-22 and 29-38 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

	
Claims 1-5, 12, 21-22, 29-34 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Li US Patent Application Publication No. 2009/0163729 (hereinafter referred to as Li).
Regarding claims 1-2, 4-5, 12, 21-22, 29-34 and 36, Li teaches an agricultural product (e.g., fruit, nut, flower, etc.) having a lipid coating thereover, the lipid coating comprising a fatty acid, an alpha-monoacylglycerol that reads on Formula I-B and a beta-monoacylglycerol that reads on Formula I-A ([0013]; [0175]; [0362-0363]; Table 1; claim 29). 
Given that the lipid coating layer as disclosed by Li is part of the cuticle layer on the agricultural product ([0013]), and that the cuticle layer of an agricultural product is known to control and keep off the pathogen, it logically follows that the agricultural product of Li is naturally sanitary and thus is materially indistinguishable from “a sanitized agricultural product” as recited in the claims 1 and 34.
Li teaches a ratio of beta- monoacylglycerol /alpha- monoacylglycerol being from 1:2 to 2:1 ([0362-0363]), which overlaps with that recited in claim 1. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
The steps of forming the protective coating as recited in claims 1 and 34, the recitation of water as solvent or amount of ethanol in claims 5, 22 and 29-30, the recitation of the ratio of ethanol to water in claim 12, recitations that the coating prevents, mitigates, replaces or reinforces the damage caused by the ethanol, and the 
In the instant case, although the protective coating as disclosed by Li is endogenous and Li does not teach a coating process which uses the ingredients as recited in the claims, the final agricultural product as disclosed Li is naturally sanitary and contains a protective coating comprising a compound of Formula I-A and a compound of Formula I-B, and is materially indistinguishable from “the treated agricultural product” recited in the claims. 
Regarding the limitation “wherein the protective coating comprises some of the solvent” in claims 1 and 24, and the limitation “wherein the protective coating comprises some of the ethanol” as recited in claim 31, the examiner submits that the agricultural product with the protective coating as recited in the claims, although formed from a coating agent dissolved in a solvent comprising ethanol, does not have ethanol in the final protective coating for the reason that ethanol is volatile thus will eventually evaporate after the coating is formed. As such, the final agricultural product as disclosed by Li is materially indistinguishable from that recited in claims 1 and 34.
Given that the agricultural product with coating as disclosed by Li is essentially the same as that recited in the claims, the coating will necessarily reduce a rate of water loss from the agricultural product as recited in claims 1 and 34.
Regarding claim 3, the limitation “wherein the one or more compounds of Formula I-A are derived from depolymerized plant matter” recites the source of the compounds. In the instant case, the beta-monoacylglycerol as disclosed by Li, although is from innate source, is materially indistinguishable from the monoglyceride recited in the claim. As such, Li renders obvious of claim 3.

Claims 1-5, 7, 12 and 21-22 and 29-38 are rejected under 35 U.S.C. 103 as being unpatentable over Prakash IN192832 (hereinafter referred to as Prakash) in view of Michailovic DE 3622191 (cited in IDS, hereinafter referred to as Michailovic, English translation relied upon for reference) .
Regarding claims 1, 5, 7, 12, 21-22, 2, 29-31 and 34-38, Prakash teaches an agricultural product (e.g., fruit or vegetable) having a protective coating thereon to increase the shelf-life of the agricultural product, the protective coating formed from a hydrocolloid, a fatty acid such as stearic acid and the derivative of the fatty acid such as glycerol monostearate (Example 1-2, page 8-9; claims 1-3; page 6, para. 1; Abstract). 
Given that Prakash teaches that the coating agent is applied directly onto the surface of the fruit or vegetable, the protective coating is inherently formed on the cuticular layer of the agricultural product.
Prakash teaches that the coating formed of glycerol monostearate which is a monoacylglycerol or monoglyceride but does not specify that glycerol monostearate is 
It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined glycerol beta-monostearate with glycerol alpha-monostearate in the composition because MPEP 2144.06 states "it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Glycerol beta- and alpha- monostearate read on Formula I-A and Formula I-B, and Glycerol beta-monostearate reads on the first species listed in claim 7. 
Prakash is silent regarding the ratio of the first component comprising beta-monostearate to the second component comprising alpha-monostearate. The ratio of the two components depends on the amount of each monoglycerides. In the same filed of endeavor, Michailovic teaches a method of forming a protective coating on a produce (e.g., fruit and vegetable) with a composition comprising a coating agent and solvent so as to extend the shelf life of the produce, wherein the coating agent comprising a nd and 4th para.; page 5, 2nd para. and para. 8-9; page 6, para. 1-3). Further, Michailovic recognizes that the amount of monoglyceride in the coating composition is a result effect variable since it affects the thickness of the coating which further affects the shelf-life of the product through affecting the gas exchange rate of the produce (page 6, 2nd para. from bottom). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have varied the ratio of the two (e.g., the amount of each) so as to form a protective coating that could suitably increase the shell-life of the product. As such the ratios as recited in claims 1 and 34-35 are merely obvious variants of the prior art.
The steps of forming the protective coating as recited in claims 1, 34 and 37, the recitation of amount of ethanol in claims 29-30 and 38, and the recitation of the ratio of ethanol to water in claim 12 are product-by-process limitations because the claims are directed to an agricultural product with coating as opposed to the process of forming the coating. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
In the instant case, Prakash as modified by Michailovic teaches the steps of forming the protective coating comprising the steps of (Example 1-2; page 8-9): providing a coating composition comprising a hydrocolloid, glycerol alpha- and beta- monostearate, ethanol, solvent (e.g., water), etc., applying the coating composition to 
Given that the coating composition as disclosed by Prakash comprises ethanol, it logically follows that the ethanol as disclosed by Prakash will reduce bacterial levels on the surface of the agricultural product which results in a “sanitized agricultural product”.
Given that Prakash teaches coating the agricultural product with a coating composition that comprises ethanol, it logically follows that the protective coating comprises ethanol upon the formation of the protective coating.
Prakash as modified by Michailovic teaches a coating composition comprising a compound of Formula I-A, a compound of Formula I-B, ethanol and solvent, which is essentially the same as the coating mixture as recited in claim 1 and 34. When this coating composition is applied to the surface of the agricultural product to form a protective coating, it logically follows that this protective coating will be able to prevent or mitigate damage to the agricultural product caused by the ethanol and reduce a rate of water loss.
Regarding claim 3, Prakash in view of Michailovic teaches what has been recited above but is silent regarding that the compound of Formula I-A being derived from depolymerized plant matter. However, monoacylglycerol is available from plant source, and it is not seen where the use of the same, in particular, would make a 
Regarding claims 4, 32-33 and 36, Prakash in view of Michailovic teaches what has been recited above but is silent regarding the protective coating replacing or reinforcing portions of the agricultural product that are damaged by the ethanol and that the protective coating replaces or reinforces a cuticular layer of the agricultural product. However, Prakash in view of Michailovic teaches a coating composition comprising a compound of Formula I-A, a compound of Formula I-B, ethanol and solvent, which is essentially the same as the coating mixture as recited in claim 1. This coating composition is then applied to the surface of the agricultural product to form a protective coating, then it logically follows that this protective coating will replace or reinforce portions of the agricultural product that are damaged by the ethanol and will replace or reinforce the cuticular layer of the agricultural product. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Prakash in view of Michailovic as applied to claim 1 above, and further in view of Lv CN102349555 (hereinafter referred to as Lv).
Regarding claim 17, Prakash as modified by Michailovic teaches that the coating agent comprises hydrocolloid, glycerol beta- and alpha- monostearate, and tween-80 emulsifier (Example 1-2; claims 1-3; Abstract; page 6, para.1), but is silent prima facie obviousness determination. (MPEP 2144.07). 
Modification of Prakash with Lv will result in an agricultural product the coating of which comprises sodium stearoyl lactylate, which is an organic salt.

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 13-14 of the Remarks that the rejection over Li should be withdrawn, since Li does not teach that the protective coating comprises some of the solvent, or a “sanitized” agricultural product as recited in the amended claims 1 and 34.
Applicant’s arguments are considered but found unpersuasive. Applicant is reminded that the claims are directed to an agricultural product as opposed to a method of sanitizing an agricultural product using ethanol solution or a method of applying a coating to an agricultural product. The determination of patentability is based on the 
Applicant argues on page 14 of the Remarks that the office’s reasoning that the ratio of 2-monoglyceride/1-monoglyceride as claimed is not correct, for the reason that neither Prakash nor Michailovic discloses 2-monoglyceride.
Applicant’s arguments are considered but found unpersuasive. As recited in the office action mailed 08/13/2021, knowing that  Prakash teaches a monoglyceride (e.g., glycerol monostearate) and that a monoglyceride is either in 1-or 2- isomeric form, it would have been obvious to one of ordinary skill in the art to have applied glycerol 2- or 1- monostearate and have reasonably expected that either of the two when combined with the rest ingredients, would be successful in forming a protective coating on the agricultural product to increase the shell-life of the product, absent a clear showing of such. It would also have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have combined glycerol 2-monostearate 
Unfortunately, applicant has not shown any criticality associated with using either 2-monoglyceride or the combination of 1- and 2- monoglycerides.
Applicant argues on page 15 of the Remarks that Michailovic does not recognize the relative amount of 1- and 2- monoglyceride as a result effective variable, given that Michailovic only teaches that the content of 1-monoglyceride affects coating density.
The office disagrees. The teaching of Michailovic that content of 1-monoglyceride affects the density of coating can be reasonably extrapolated to 2-monoglyceride, given that both 1- and 2- monoglyceride are just isomers of monoglycerides and both are applied as the constituents of the food coating. Further, since the ratio of the two depend on the amounts of each used in the coating agent, the ratio of two by extension is result effective variable as well. A skilled artisan would have been motivated to manipulate the amount of each so as to form a protective coating that could suitably increase the shell-life of the product. Unfortunately, applicant has not shown by evidence the criticality associated with the claimed ratio of the two.
Applicant argues on page 16-17 of the Remarks that the rejection fails to meet the legal standard. In particular, applicant argues that neither Prakash nor Michailovic discloses value for the first monoglyceride or second monoglyceride in a single composition, or their ratio. Applicant further argues that the arts do not disclose general condition. Applicant then goes on to argue on page 17-20 of the Remarks that the 
This argument is not persuasive. Prakash teaches a monoglyceride (e.g., glycerol monostearate) and its concentration in the examples. Additionally, as recited in the rejection, a skilled artisan would have been motivated to use glycerol 1- or 2-monostearate or their mixture in the coating composition. As such, Prakash as modified naturally teaches a ratio for the two since a mixture of two is arrived at. Similarly, Michailovic also teaches the concentration of monoglyceride. As such, the general condition is clearly laid out in the prior art.  Further Michailovic teaches that the concentration of monoglyceride such as 1-monoglyceride affects the density of coating which further affects gas exchange, establishing the concentration of monoglyceride in the coating solution is a result effective variable regardless of the monoglyceride being 1- or 2- isomer. Since the ratio of the two is a reflection of the amounts of each monoglyceride used in the coating agent, then there is no doubt the ratios by extension is reasonably a result effective variable as well. A skilled artisan would have been motivated to manipulate the amount of each by routine experimentation so as to form a protective coating that could suitably increase the shell-life of the product. In other words, if a skilled artisan is informed that varying the concentration of the coating agent in a coating composition that comprises one type of coating agent will obtain a coating of varying density which affect the shell life of the food, the skilled artisan would certainly appreciate that varying the concentration of each coating agent in a coating composition that comprises more than one type of coating agents will obtain a coating 
Unfortunately, applicant has not shown by evidence why the claimed ratio is critical.
The examiner notes that applicant has cited multiple case laws on pages 15-20 of the Remarks. However, the office submits that the fact patterns of those case laws are not really applicable to the instant case, for the reason that the where parameters or the components as discussed in the cases laws are equipped with a function, applicant is very silent about the function of the ratio of the two monoglycerides in the claims, or in the arguments.
Applicant argues on page 21 of the Remarks that Prakash fails to teach that the solvent comprises 30% ethanol and Michailovic does not cure the deficiency of Prakash. Applicant goes on to argue that a skilled artisan would not have sought to increase the ethanol content, and that only the 30% or greater ethanol can prevent microbial (fungal) growth.
Applicant’s arguments are considered but found unpersuasive. The claims are directed to an agricultural product thus regardless of the amount of ethanol used during coating, the final agricultural product does not contain any ethanol in the coating given that ethanol is volatile. Therefore, there is no need for the prior to increase the content of ethanol. As for the effect of 30% ethanol by volume, the record shows that this topic was previously addressed by the office action. Applicant is invited to refer to para. 44 of .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.L./Examiner, Art Unit 1793                                                                                                                                                                                                        
/Nikki H. Dees/Primary Examiner, Art Unit 1791